BOND, C. J.
statement. I. Upon complaint of the City of Columbia, the Public Service Commission made an order requiring the owner of the local gas works to make a lower schedule of prices for the sale ^ gas_ jn that city, specifying in the order the maximum rates that should thereafter be charged for three years from March 1, 1915. The Public Service Commission, for the purpose of future modifications, dependent upon the result of this test, retained full jurisdiction of the cause.
The grounds of the provisional order and the evidence upon which it was based are recited in the opinion of this court (269 Mo. 525) upon the appeal from the judgihent of the circuit court of Cole County affirming the order of the Commission.
While the case was under review in the circuit court of Cole County an order was made by that court suspending the effectiveness of the provisional order of the Public Service Commission and impounding the excess of collections for rates of gas over the rates specified in the order of the Commission during the pendency of the review of such order in the lower court and during the pendency of an appeal to this court.
Upon the filing of the mandate and decisions in this court in the circuit court of Cole County, . on March 10, 1917, the owner of th»e gas company, as relator, moved the circuit court to make an order directing Uhe repayment to it of the excess collections, *111amounting, on February 1, 1917, to tbe sum of $8481. 28, and which, under the orders of the circuit court, had been placed in the Central Missouri Trust Company of Jefferson City, Missouri. *
The circuit court denied the application of the relator and rendered judgment for the distribution of the aforesaid sum. From that judgment the relator prefected an appeal to this court.
Suspension order: Bight to Money Earned. II. The statute (Public Service Commission Law, sec. 112) provides that “in case the order or decision of the Commission is stayed or suspended” such stay or suspension “shall not become effective” until the giving of a statutory ^
The statute further provides that upon an appeal from a judgment of the circuit court rendered in a proceeding to review the order of the Commission, “the circuit court may, in its discretion, suspend its judgment pending the hearing in the Supreme Court on appeal, upon the filing of a bond,” etc. [Pub. Serv. Law, sec. 114.]
In the instant case the suspension orders contemplated by these sections of the statute were duly made in the trial court. The question, therefore, is to whom does the money collected in the interim of the final decision of this court, affirming the right of the Commission to make a test order, belong? In determining this it is well to note the exact points ruled on the former appeal in this case. In stating the question then presented, this court said:
“If the order made in this case had been one permanent in character the question presented would be entirely different. But such is not the nature of the order made by the Public Service Commission. Our function is to determine the reasonableness of the order as we find it. The present order is one made for the purpose of making a test, to the end that the *112real question of a reasonable rate may be ultimately determined.” [State ex rel. v. Public Service Com., 269 Mo. 1. c. 535.]
In the further discussion of the question of the reasonableness of an order of the peculiar nature of the one then under review, the opinion supra grounded its conclusion of the reasonableness of the test order upon the observation that the evidence tended to show “that a reduction in rates would increase the sales or consumption,” adding, “this can only be determined by actual test. Such was the course pursued by the Public Service Commission,” by the order made in this case and it is this “test order” that was then held in judgment. [269 Mo. 1. c. 535.]
This court thereupon proceeded to affirm the judgment of the circuit court sustaining the order of the Commission and closed its opinion with these words: “If after the test, the rate is found to be too low, the matter can be corrected by the Public Service Commission.” [L. c. 539.]
The above adjudication of the nature and purposes of the order of the Commission became the subsequent law of this case.
We, therefore, assume (as is stated in appellant’s brief) that it at once obeyed the order of the Commission and lowered its rates in conformity, and that it has thereafter charged only, for the supply and service of gas, the rates tentatively fixed by the Commission, and that the permanency of such rates is a question for the determination of the Commission on facts which shall be developed by the application of the trial rates fixed in its experimental order. It is evident, however, that until the time of putting the trial rates into operation, there was and could have been no test or trial at all, for until they became effective all consumers paid the old rates in vogue before the order of the Commission. It is equally obvious that until the application of the test rates, none of the results contemplated by that experiment could become *113known to the Commission, which had reserved jurisdiction for the very purpose of ascertaining (through the results of a test) whether the lowering of the prices would so increase the consumption and profits as to provide the sum or percentage of earnings which the Commission held the utility was entitled to earn.
It is an obvious corollary that the difference between the former rates and those specified in the test order (being the amount which has been impounded during the litigation) cannot belong to any other person than the owner of the utility, who was lawfully entitled to adhere to its former rates, under the suspension orders of the circuit court, until the final judgment of this court directing it to put into effect the trial test prescribed by the Commission. The circuit court, therefore, erred in directing this amount to be distributed to any other person than the owner of the gas plant.
The judgment of the circuit court of Cole County is reversed and the cause remanded with directions to ascertain what portion of the amount of the collections was received pending the finality of the judgment of this'court on the former appeal, and to order so much thereof to be paid over to the appellant. It is so ordered. All concur.